DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-6 and 15) and Species B (Figures 18-31) in the reply filed on 12/21/2021 is acknowledged.

Response to Amendment
Applicant’s amendment filed 12/21/2021 has been entered.
Claims 5-22 have been cancelled. 
Claims 23-38 are new, pending, and drawn to the elected invention and therefore are examined below.
Claims 1-4 and 23-38 are pending and examined below. Note multiple claims are labelled Claim 26 and the second Claim 26 is renumbered to Claim 39 as explained in “claim objections below”. Claims 1-4 and 23-39 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/27/2021, 7/21/2021, and 9/23/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 26 is objected to because of the following informalities:  
-Multiple claims are labelled as “claim 26”. For examination purposes, the second claim will be renumbered as Claim “39”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27, the claim recites “the container has a flexible latch configured to secure the medicine container”. However it is unclear as to how the container comprises a flexible latch. In view of the specification it would appear that the Applicant was attempting to refer to the “container tray” having a flexible latch but this is not readily clear and therefore, the claim is rendered indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 23-26, 28, 29, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Beussink (US Patent 5,519,984- cited in IDS).

Regarding Claim 1, Beussink discloses a packaging system (10; Figure 1) for inserting a stopper (36) into a filling opening (52) of a medicine container (48), the packaging system (10) comprising: 
a container tray (plate 46) having a container cell (openings of 46; Col 4, lines 22-24) configured to receive the medicine container (48; Col 4, lines 22-24); 
a shuttle (reduction tube 40) having an interior surface configured to secure the stopper (36) and to release the stopper (36) into the fill openings (52; see Col 4, lines 14-22 describes the stopper being compressed when inserted therein and therefore is readily secured until the pin pushes it through the tube 40; see Col 5, lines 3-14 which discloses placing the stopper in the lower end 44 of tube 40 and Col 5, lines 35-45 disclose releasing the stopper 36 from the tube 40 into containers 48); and
 a shuttle tray (“tube containing plate 38”; see Figures 3-7) having a shuttle cell (recess containing tube 40) configured to releasably secure the shuttle (reduction tubes 40; see Col 4, lines 57-58 which disclose “Reduction tubes 40 are placed in the reduction tube containing plate 38” and therefore the tubes must be releasably secured to an extent but even assuming arguendo that the tubes are not releasably secured, in which the examiner does not concede to, the recesses are clearly “configured to” provide a releasable securement as the language merely requires the ability to perform the function in which considering the recesses, without any additional fastener or adhesive, would releasably secure the tubes to be placed therein, this limitation is viewed as being disclosed by Beussink).  

Regarding Claim 23, Beussink discloses the shuttle (40) comprises a first tool fitting (larger diameter end 42) and a second tool fitting (reduced diameter end 44) configured to engage a tool (i.e. pin 30; note that the pin 30 slidably engages tube 40 via pushing the stopper 36; also note that the “fittings” are clearly able to be engaged by different tools).  

Regarding Claim 24, Beussink discloses the first tool fitting (42) and the second tool fitting (44) comprise openings in the shuttle (tube 40 as shown).  

Regarding Claim 25, Beussink discloses a plurality of the shuttles (40), wherein the shuttle tray (38) has a plurality of the shuttle cells (as shown in Figures 2-7) configured to releasably receive the plurality of the shuttles (40; Col 4, lines 57-58).  

Regarding Claim 26, Beussink discloses the container tray (46) has a plurality of the container cells (as shown) configured to receive a plurality of the medicine containers (48).  

Regarding Claim 28, Beussink discloses a stopper (36) releasably secured in the interior surface of the shuttle (40; Col 5, lines 3-14 which discloses placing the stopper in the lower end 44 of tube 40 before being released via action of the pin 30).  

Regarding Claim 29, Beussink discloses the shuttle cell (recess for 40 in 38) has a distal opening (at lower end) and a proximal inner surface (i.e. inner surface of larger diameter end and surfaces between the upper end and the opening at the lower end).  

Regarding Claim 35, Beussink discloses a method of loading a stopper (36; see Figures 3-7) in a filling opening (52) of a medicine container (48), the method comprising: 
receiving the medicine container (48) in a container cell of a container tray (46; Col 4, lines 22-24); 
releasably securing, in a shuttle cell (recess of 38 containing 40) of a shuttle tray (38), a shuttle (tubes 40) with a stopper (36) secured in an interior surface (note shuttle/tube 40 is releasably secured within the plate throughout the stoppering operation and therefore, even while stopper 36 is positioned in the tube 40, the tube itself is releasably secured; see Col 4, lines 57-58 which disclose placement of the tubes 40 in plate 38 and Col 5, lines 7-14 disclose receipt of the stopper 36 in tube/shuttle 40); and 
releasing, from the shuttle (40), the stopper (36) into the filling opening (52) of the medicine container (48; Col. 5, lines 35-44; see Figures 5-7).  

Regarding Claim 36, Beussink discloses engaging the shuttle (40) with a tool (pin 30 via engagement with stopper 36) to release the stopper (36; see Figures 3-7; Col 5, lines 35-44).  

Claims 1, 23-25, 28-30, 32, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thompson (WO 2016/111698).

Regarding Claim 1, Thompson discloses a packaging system (see Para. 0005) for inserting a stopper (26; Figures 2 and 5) into a filling opening of a medicine container (“container barrels”; Para. 0005), the packaging system comprising: 
a container tray (“tray with pre-filled drug container barrels”; Para. 0005) having a container cell configured to receive the medicine container (“container barrels”; note that given the “tray” nature, a container cell must be present in order for the barrels to be oriented as disclosed) 
a shuttle (nesting unit 22; Para. 0031; Figures 3 and 5) having an interior surface (of body 28) configured to secure the stopper (26) and to release the stopper (26) into the fill openings (see Paras. 0031 and 0005); and 
a shuttle tray (14; Figures 1-5) having a shuttle cell (“individual cover section 34”; Para. 0035) configured to releasably secure the shuttle (22; see Paras. 0033-0035).  


Regarding Claim 23, Thompson discloses the shuttle (22) comprises a first tool fitting (open upper end) and a second tool fitting (open lower end 29) configured to engage a tool (i.e. “mechanical pins”; Para. 0005; note that the pins will engage the nesting units 22 via pushing the stopper 26; also note that the “fittings” are clearly able to be engaged by different tools).  

Regarding Claim 24, Thompson discloses the first tool fitting  (open upper end) and the second tool fitting (open lower end 29) comprise openings in the shuttle (22 as shown).  

Regarding Claim 25, Thompson discloses a plurality of the shuttles (nesting units 22 as shown), wherein the shuttle tray (14) has a plurality of the shuttle cells (34; see Figure 3) configured to releasably receive the plurality of the shuttles (22; Para. 0037 discloses the cover sections 34 position the bodies 28 of the shuttles/nesting units 22).  

Regarding Claim 28, Thompson discloses a stopper (26) releasably secured in the interior surface (of bodies 28) of the shuttle (22; Para. 0031).  

Regarding Claim 29, Thompson discloses the shuttle cell (34) has a distal opening (“open base or upper end 38”; Para. 0035) and a proximal inner surface (surface 49 of capped end 40; see Figure 4).  

Regarding Claim 30, Thompson discloses the shuttle tray (14) has a lock opening configured to secure the shuttle cell (34) to the shuttle (22; see openings formed between locators 48 in Figure 4; Para. 0037).  


Regarding Claim 32, Thompson discloses the shuttle (22) has distally extending ribs (see “retention members 30” in Figure 5 which are protrusions that not only extend diametrically but also clearly extend in a distal longitudinal direction at both the lower end 29 and at the upper end).  

Regarding Claim 35, Thompson discloses a method of loading a stopper (26; Figures 3 and 5) in a filling opening of a medicine container (“container barrels”; Para. 0005), the method comprising: 
receiving the medicine container (“container barrels”) in a container cell of a container tray (see “tray” in Para. 0005 and note that the containers must be received therein during assembly thereof in order to obtain the “tray with pre-filled drug container barrels” as disclosed); 
releasably securing, in a shuttle cell (“cover sections 34”; see Figures 2-3) of a shuttle tray (14), a shuttle (nesting unit 22; Figures 3 and 5) with a stopper (26) secured in an interior surface (Para. 0031); and 
releasing, from the shuttle (22), the stopper (26) into the filling opening of the medicine container (“container barrels”; see Para. 0005 and note that in order to remove the stopper from the piston from the nest as disclosed in Para. 0005, it can be readily assumed that the piston is pushed through and released from the shuttle/nesting unit 22).  

Regarding Claim 36, Thompson discloses engaging (via contact with the stopper 26) the shuttle (nesting unit 22) with a tool (i.e. “mechanical pins and/or cams” to release the stopper (26; see Para. 0005).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 31, 33, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Beussink (US Patent 5,519,984- cited in IDS), in view of Liege (FR 2049252- see attached PDF translation for annotated Paragraph numbers).

Regarding Claims 2, 31, 33, and 34, Beussink discloses several features of the claimed invention including the shuttle (40) having a body (body of tube 40), however, Beussink fails to disclose the shuttle (40) comprises:
-a first leg extending from the body and configured to releasably secure the stopper to the shuttle, and a second leg extending from the body, the second leg configured to releasably secure the stopper to the shuttle, wherein the first leg and the second leg are configured to deform and release the stopper,
-wherein the first leg has a first transversely extending locking protrusion, and the second leg has a second transversely extending locking protrusion, 
-wherein the first leg has a first proximally facing surface configured to support a major diameter of the stopper, and the second leg has a second proximally facing surface configured to support a major diameter of the stopper, and
-the shuttle has notches that provide the shuttle a point of flexion to release the stopper.  
Attention can be brought to the teachings of Liege which include another packaging system which inserts a stopper (14) into a top (12, 13; Figure 1) of a container wherein the system includes a shuttle (“plugging head” comprising “housings 22” as shown in Figures 5-6; see Annotated Para. “16”) which comprises a body (housing 22), a first leg (29) extending from the body (22) and configured to releasably secure the stopper (14) to the shuttle, and a second leg (30) extending from the body (22), the second leg (30) configured to releasably secure the stopper (14) to the shuttle (see annotated Paras. “16” and “17” which disclose the releasable securement of plug/stopper 14 via the “spouts”/”beaks”/”legs” 29 and 30), wherein the first leg (29) and the second leg (30) are configured to deform and release the stopper (14; see annotated Paras. “16” and “17” and Figures 5-6 which clearly depict such a function), wherein the first leg (29) has a first transversely extending locking protrusion (stud 27 locks the leg at least to the housing 22), and the second leg (30) has a second transversely extending locking protrusion (stud 28 locks the leg at least to the housing 22), wherein the first leg (29) has a first proximally facing surface (29’’) configured to support a major diameter of the stopper (14 via 15), and the second leg (30) has a second proximally facing surface (30’’) configured to support a major diameter of the stopper (14 via 15; see Paragraph “17”), and wherein the shuttle has notches (accommodating studs 27, 28) that provide the shuttle a point of flexion to release the stopper (14, 15).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttle of Beussink such that the shuttle/reduction tubes include deformable legs in the manner as taught by Liege. By modifying Beussink in this manner, stoppers with small differences in shape and dimension will still be able to be accommodated within the shuttle due to the systems elasticity as taught by Liege (see annotated Para. “18”).

Regarding Claim 38, Beussink discloses several features of the claimed invention but fails to explicitly disclose flexing the shuttle (40) outwardly to release the stopper (36).
Again attention can be brought to the teachings of Liege. Liege teaches a shuttle structure (“plugging head” comprising “housings 22” as shown in Figures 5-6; see Annotated Para. “16”) comprising elastically biased legs (29, 30) which retain a stopper (14, 15) thereof and are flexed outwardly to release the stopper (14, 15) into a container (see Para. “17” and “18”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttle of Beussink such that the shuttle/reduction tubes include flexible features that flex outwardly to release the stopper in the manner as taught by Liege. By modifying Beussink in this manner, stoppers with small differences in shape and dimension will still be able to be accommodated within the shuttle due to the systems elasticity as taught by Liege (see annotated Para. “18”).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Beussink (US Patent 5,519,984- cited in IDS), in view of Narvekar (WO 2018/020505-note qualifies under 102(a)(2) as it designates the US).

Regarding Claim 27, Beussink fails to disclose the container tray has a flexible latch configured to secure the medicine container.  
Further attention can be brought to the teachings of Narvekar which teaches another packaging system including a container tray (10; Figure 4a) comprising a flexible latch (holding arms 17 including tabs 17a and nose 17b; i.e. see Figures 4a, 4h, 5) configured to secure a medicine container (see Page 15, lines 32-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Beussink to include a flexible latch as taught by Narvekar in order to automatically center the containers as taught by Narvekar (Page 15, lines 32-37) to assist in alignment when the stoppering is carried out. 

Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Beussink (US Patent 5,519,984- cited in IDS), in view of Morgan (US Patent 2,616,600).

Regarding Claims 37 and 39, Beussink discloses several features of the claimed invention including the features of Claims 1 and Claim 35 in which Claim 39 and Claim 37 depend from respectively, however, Beussink fails to disclose supporting the medicine container in the container cell at an outward angle (claim 37) such that the container tray is configured to support the medicine container at an outward angle (claim 39).
Attention can be brought to the teachings of Morgan which include a container tray (Figure 1) which supports containers (21) in container cells (openings 16, supports 17) thereof at an outward angle (see Col 2, lines 39-52).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Beussink such that the containers are supported at an outward angle as taught by Morgan. By modifying Beussink in this manner, spacing between containers can be increased and therefore handling/insertion of users fingers between the bottles can be easier and further with such an arrangement, container trays could be stacked in a stable manner as taught by Morgan (see Col 2, line 48 through Col 3, line 4). Note further, with such an arrangement, mere access to the individual containers can be increased given the ample space provided between adjacent containers. 

Claims 2, 31, 33, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2016/111698), in view of Liege (FR 2049252- see attached PDF translation for annotated Paragraph numbers).

Regarding Claims 2, 31, 33, and 34, Thompson discloses several features of the claimed invention including the shuttle (22) having a body (28), however, Thompson fails to disclose the shuttle (22) comprises:
-a first leg extending from the body and configured to releasably secure the stopper to the shuttle, and a second leg extending from the body, the second leg configured to releasably secure the stopper to the shuttle, wherein the first leg and the second leg are configured to deform and release the stopper,
-wherein the first leg has a first transversely extending locking protrusion, and the second leg has a second transversely extending locking protrusion, 
-wherein the first leg has a first proximally facing surface configured to support a major diameter of the stopper, and the second leg has a second proximally facing surface configured to support a major diameter of the stopper, and
-the shuttle has notches that provide the shuttle a point of flexion to release the stopper.  
Attention can be brought to the teachings of Liege which include another packaging system which inserts a stopper (14) into a top (12, 13; Figure 1) of a container wherein the system includes a shuttle (“plugging head” comprising “housings 22” as shown in Figures 5-6; see Annotated Para. “16”) which comprises a body (housing 22), a first leg (29) extending from the body (22) and configured to releasably secure the stopper (14) to the shuttle, and a second leg (30) extending from the body (22), the second leg (30) configured to releasably secure the stopper (14) to the shuttle (see annotated Paras. “16” and “17” which disclose the releasable securement of plug/stopper 14 via the “spouts”/”beaks”/”legs” 29 and 30), wherein the first leg (29) and the second leg (30) are configured to deform and release the stopper (14; see annotated Paras. “16” and “17” and Figures 5-6 which clearly depict such a function), wherein the first leg (29) has a first transversely extending locking protrusion (stud 27 locks the leg at least to the housing 22), and the second leg (30) has a second transversely extending locking protrusion (stud 28 locks the leg at least to the housing 22), wherein the first leg (29) has a first proximally facing surface (29’’) configured to support a major diameter of the stopper (14 via 15), and the second leg (30) has a second proximally facing surface (30’’) configured to support a major diameter of the stopper (14 via 15; see Paragraph “17”), and wherein the shuttle has notches (accommodating studs 27, 28) that provide the shuttle a point of flexion to release the stopper (14, 15).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttle of Thompson such that the shuttle/nesting units include deformable legs in the manner as taught by Liege. By modifying Thompson in this manner, stoppers with small differences in shape and dimension will still be able to be accommodated within the shuttle due to the systems elasticity as taught by Liege (see annotated Para. “18”).

Regarding Claim 38, Thompson discloses several features of the claimed invention but fails to explicitly disclose flexing the shuttle (22) outwardly to release the stopper (26).
Again attention can be brought to the teachings of Liege. Liege teaches a shuttle structure (“plugging head” comprising “housings 22” as shown in Figures 5-6; see Annotated Para. “16”) comprising elastically biased legs (29, 30) which retain a stopper (14, 15) thereof and are flexed outwardly to release the stopper (14, 15) into a container (see Para. “17” and “18”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttle of Thompson such that the shuttle/reduction tubes include flexible features that flex outwardly to release the stopper in the manner as taught by Liege. By modifying Thompson in this manner, stoppers with small differences in shape and dimension will still be able to be accommodated within the shuttle due to the systems elasticity as taught by Liege (see annotated Para. “18”).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2016/111698), in view of in view of Narvekar (WO 2018/020505-note qualifies under 102(a)(2) as it designates the US).
Regarding Claims 26 and 27, Thompson discloses essentially all elements of the claimed invention and further discloses a container tray configured to contain multiple containers (see Para. 0005) but fails to disclose the container tray has a plurality of container cells configured to receive a plurality of the medicine containers and the container has a flexible latch configured to secure the medicine container.
Further attention can be brought to the teachings of Narvekar which teaches another packaging system including a container tray (10; Figure 4a) having a plurality of the container cells (11) configured to receive a plurality of the medicine containers (5; Figure 4c) comprising a flexible latch (holding arms 17 including tabs 17a and nose 17b; i.e. see Figures 4a, 4h, 5) configured to secure a medicine container (5; see Page 15, lines 32-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Thompson to include a plurality of container cells and flexible latches as taught by Narvekar in order to accommodate and automatically center the containers as taught by Narvekar (Page 15, lines 32-37) to assist in alignment when the stoppering is carried out. 

Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2016/111698), in view of in view of Morgan (US Patent 2,616,600).

Regarding Claims 37 and 39, Thompson discloses several features of the claimed invention including the features of Claims 1 and Claim 35 in which Claim 39 and Claim 37 depend from respectively, however, Thompson fails to disclose supporting the medicine container in the container cell at an outward angle (claim 37) such that the container tray is configured to support the medicine container at an outward angle (claim 39).
Attention can be brought to the teachings of Morgan which include a container tray (Figure 1) which supports containers (21) in container cells (openings 16, supports 17) thereof at an outward angle (see Col 2, lines 39-52).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Thompson such that the containers are supported at an outward angle as taught by Morgan. By modifying Thompson in this manner, spacing between containers can be increased and therefore handling/insertion of users fingers between the bottles can be easier and further with such an arrangement, container trays could be stacked in a stable manner as taught by Morgan (see Col 2, line 48 through Col 3, line 4). Note further, with such an arrangement, mere access to the individual containers can be increased given the ample space provided between adjacent containers. 



Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Pratul (WO 2016/166769) and Zambaux (US PGPUB 2017/0081056) discloses a packaging system with container and stopper nests/trays.
-Miller (USP 3339772) discloses a cap/shuttle (38) which comprises a stopper removably coupled thereto. 
-Vetter (USP 5,185,985) discloses a shuttle (cap of closure) and a shuttle tray (13).
-Lumkemann (USP 10,696,431) discloses a stoppering system with a shuttle system (see Figure 4a).
-Kohanski (USP 8,196,375) discloses a stoppering tool comprising multiple arms.
-Khamu (US PGPUB 2015/0132185), Sherman (US PGPUB 2010/0031760), Buxton (US Patent 6,579,217) each disclose a medical container retaining system wherein the containers are angled.
-Jordan (USP 5,005,721) discloses a vial stoppering system. 
-Winter (USP 1,155,119) discloses a container packaging system including a shuttle (J) within a shuttle tray (I). 
-Bosch (DE 29703993) discloses an elastic shuttle (32) for retaining a stopper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/12/2022